United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                 August 20, 2003

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 02-41701
                         Conference Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

JOSE LUIS VILLALOBOS-REYES,

                                     Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. L-02-CR-724-ALL
                      --------------------

Before JONES, WIENER, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Jose Luis Villalobos-Reyes (“Villalobos-Reyes”) appeals his

guilty plea conviction and sentence for illegal reentry into the

United States following deportation.    Villalobos-Reyes argues

that the sentencing provisions in 8 U.S.C. § 1326(b)(1) & (b)(2)

are unconstitutional based on Apprendi v. New Jersey, 530 U.S.

466 (2000).    He also argues that a FED. R. CRIM. P. 11 guilty plea

colloquy should not be statutorily or constitutionally delegated

to a non-Article III magistrate judge.    Villalobos-Reyes concedes


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 02-41701
                               -2-

that his arguments are foreclosed, but he nevertheless seeks to

preserve them for Supreme Court review.

     Villalobos-Reyes’ contention that the enhancement provisions

in 8 U.S.C. § 1326(b)(1) & (b)(2) are unconstitutional lacks

merit because Apprendi did not overrule Almendarez-Torres v.

United States, 523 U.S. 24 (1998).   See Apprendi, 530 U.S. at

489-90; United States v. Dabeit, 231 F.3d 979, 984 (5th Cir.

2000).

     Villalobos-Reyes’ contention that a magistrate judge should

not be statutorily or constitutionally delegated to conduct a

FED. R. CRIM. P. 11 plea colloquy is foreclosed by our decision in

United States v. Dees, 125 F.3d 261, 264-68 (5th Cir. 1997).

     For the foregoing reasons, Villalobos-Reyes’ sentence is

AFFIRMED.